Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31, 32, 34, 36, 41, 50 - 54 of copending Application No. 16833185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed by the copening claims. Examiner notes some of the instant claims are directed to a system whereas such is not disclosed in the copening application. However, it is known for apparatuses and methods to be incorporated into systems so that operation objectives of the system can be achieved. Therefore, systems, methods, and apparatuses are obvious variants of each other. One of ordinary skill in the art would achieve system outcomes using methods and apparatuses and visa versa. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claims 
Copending claims 
1. A method for generating a composite image of an object from a plurality of image frames obtained via a camera experiencing motion, the method comprising: 




generating foreground object images of the object from the plurality of image frames based on a foreground-background segmentation; obtaining motion information of the camera for the plurality of image frames; 



determining relative positions of the camera for the plurality of image frames with respect to a current position of the camera for a current frame based on the motion information of the camera;

 
generating transformed foreground object images by transforming the foreground object images based on the relative positions of the camera for the plurality of image frames with respect to the current position of the camera for the current frame, wherein the transforming of the foreground object images comprises applying a partial transparency to at least one of the foreground object images; 


and generating the composite output image based an overlay of the transformed foreground object images onto the current frame.  



31. (Previously Presented) A method for generating a composite output image of an object from a plurality of image frames of a sequence obtained via a camera experiencing motion, the plurality of image frames including a current frame onto which foreground images of the object are overlaid to generate the composite output image, the method comprising: 

generating one or more foreground object images of the object from individual ones of one or more image frames of the plurality of image frames based on a foreground-background segmentation on the one or more image frames; obtaining motion information of the camera for the one or more image frames, the motion information of the camera generated by a motion sensor integrated with the camera; determine one or more relative positions of the camera for the one or more image frames with respect to a current position of the camera for the current frame based on the motion information of the camera generated by the motion sensor integrated with the camera 

generating one or more transformed foreground object images by transforming the one or more foreground object images based on the one or more relative positions of the camera for the one or more image frames with respect to the current position of the camera for the current frame as determined from the motion information of the camera generated by the motion sensor integrated with the camera, wherein the transforming of the one or more foreground object images includes applying a partial transparency to at least one of the one or more foreground object images; 

generating the composite output image based at least on an overlay of the one or more transformed foreground object images onto the current frame.

2. The method of Claim 1, wherein the transforming of the foreground object images further comprises a rotation operation associated with a motion with respect to a reference.  
32. (Previously Presented) The method of Claim 31, wherein the transforming of the one or more foreground object images further comprises a rotation operation associated with a motion with respect to a reference.
3. The method of Claim 1, wherein the transforming of the foreground object images is performed based on an inverse of motion of the camera between the relative positions of the camera for the plurality of image frames with respect to the current position of the camera for the current frame.  

34. (Previously Presented) The method of Claim 32, wherein the transforming of the one or more foreground object images is performed based on an inverse of motion of the camera between the one or more relative positions of the camera for the one or more image frames with respect to the current position of the camera for the current frame.
4. The method of Claim 1, wherein the transforming of the foreground object images further comprises translating of the foreground object images based on a change in a pointing orientation of the camera.  
36. (Previously Presented) The method of Claim 31, wherein the transforming of one or more foreground object images further comprises translating the one or more foreground object images based on a change in a pointing orientation of the camera.
5. The method of Claim 1, further comprising generating a set of candidate foreground object images based at least on the foreground-background segmentation, the generating of the foreground object images comprising selecting the foreground object images from the set of candidate foreground object images; wherein the selecting of individual ones of the foreground object images occurs at least once every prescribed range of frames.  
41. (Previously Presented) The method of Claim 31, further comprising generating a set of candidate foreground object images based at least on the performing of the foreground-background segmentation, the generating of the one or -6-Adsumilli, et al. - 16/833,185 Attorney Docket No.: 46DG-026207 more foreground object images comprising selecting the one or more foreground object images from the set; wherein the selecting of individual ones of the one or more foreground object images occurs at least once every prescribed range of frames.
6. The method of claim 1, wherein the transforming of the foreground object images further comprises changing lateral positions of the foreground object images within the current frame based on relative lateral positions of the camera for the plurality of image frames with respect to a current lateral position of the camera for the current frame.  
50. (Previously Presented) The method of claim 31, wherein the transforming of the one or more foreground object images includes changing a lateral position of the one or more foreground object images within the current frame based on a relative lateral position of the camera for the one or more image frames with respect to a current lateral position of the camera for the current frame.
7. The method of claim 1, wherein the transforming of the foreground object images further comprises changing vertical positions of the foreground object images within the current frame based on relative vertical positions of the camera for the plurality of image frames with respect to a current vertical position of the camera for the current frame.  
51. (Previously Presented) The method of claim 31, wherein the transforming of the one or more foreground object images includes changing a vertical position of the one or more foreground object images within the current frame based on a relative -9-Adsumilli, et al. - 16/833,185 Attorney Docket No.: 46DG-026207 vertical position of the camera for the one or more image frames with respect to a current vertical position of the camera for the current frame.
8. The method of claim 1, wherein the transforming of the foreground object images further comprises changing sizes of the foreground object images within the current frame based on a relative forward-backward position of the camera for the plurality of image frames with respect to a current forward-background position of the camera for the current frame.
52. (Previously Presented) The method of claim 31, wherein the transforming of the one or more foreground object images includes changing a size of the one or more foreground object images within the current frame based on a relative forward-backward position of the camera for the one or more image frames with respect to a current forward-background position of the camera for the current frame.
9. The method of claim 1, wherein the partial transparency is applied to a given foreground object image based on an overlap of the given foreground object image with one or more foreground object images within the current frame such that the partial transparency is applied to a first foreground object image based on the first foreground object image overlapping with a second foreground object image within the current frame and the partial transparency is not applied to a third foreground object image based on the third foreground object image overlapping not overlapping with any foreground object image within the current frame.  
53. (Previously Presented) The method of claim 31, wherein the partial transparency is applied to a given foreground object image based on an overlap of the given foreground object image with one or more foreground object images within the current frame such that the partial transparency is applied to a first foreground object image based on the first foreground object image overlapping with a second foreground object image within the current frame and the partial transparency is not applied to a third foreground object image based on the third foreground object image overlapping not overlapping with any foreground object image within the current frame.
10. The method of claim 1, wherein the partial transparency is applied to a given foreground object image based on the given foreground object image taking up more than a threshold amount of the current frame such that the partial transparency is applied to a first foreground object based on the first foreground object taking up more than the threshold amount of the current frame and the partial transparency is not applied to a second foreground object based on the second foreground object not taking up more than the threshold amount of the current frame.  
54. (Previously Presented) The method of claim 31, wherein the partial transparency is applied to a given foreground object image based on the given foreground object image taking up more than a threshold amount of the current frame such that the partial transparency is applied to a first foreground object based on the first foreground object taking up more than the threshold amount of the current frame - 10 -Adsumilli, et al. - 16/833,185 Attorney Docket No.: 46DG-026207 and the partial transparency is not applied to a second foreground object based on the second foreground object not taking up more than the threshold amount of the current frame.
11. A system for generating a composite image of an object from a plurality of image frames obtained via a camera experiencing motion, the system comprising: one or more processors; and a non-transitory computer-readable storage medium storing instructions therein that when executed cause the one or more processors to perform: 




generating foreground object images of the object from the plurality of image frames based on a foreground-background segmentation; 





obtaining motion information of the camera for the plurality of image frames; determining relative positions of the camera for the plurality of image frames with respect to a current position of the camera for a current frame based on the motion information of the camera;


 
generating transformed foreground object images by transforming the foreground object images based on the relative positions of the camera for the plurality of image frames with respect to the current position of the camera for the current frame,














 wherein the transforming of the foreground object images comprises applying a partial transparency to at least one of the foreground object images; 


and generating the composite output image based an overlay of the transformed foreground object images onto the current frame.
31. (Previously Presented) A method for generating a composite output image of an object from a plurality of image frames of a sequence obtained via a camera experiencing motion, the plurality of image frames including a current frame onto which foreground images of the object are overlaid to generate the composite output image, the method comprising:



 generating one or more foreground object images of the object from individual ones of one or more image frames of the plurality of image frames based on a foreground-background segmentation on the one or more image frames; -4-Adsumilli, et al. - 16/833,185 

Attorney Docket No.: 46DG-026207 obtaining motion information of the camera for the one or more image frames, the motion information of the camera generated by a motion sensor integrated with the camera; 





determine one or more relative positions of the camera for the one or more image frames with respect to a current position of the camera for the current frame based on the motion information of the camera generated by the motion sensor integrated with the camera generating one or more transformed foreground object images by transforming the one or more foreground object images based on the one or more relative positions of the camera for the one or more image frames with respect to the current position of the camera for the current frame as determined from the motion information of the camera generated by the motion sensor integrated with the camera, 

wherein the transforming of the one or more foreground object images includes applying a partial transparency to at least one of the one or more foreground object images; 

generating the composite output image based at least on an overlay of the one or more transformed foreground object images onto the current frame.
12. The system of Claim 11, wherein the transforming of the foreground object images further comprises a rotation operation associated with a motion with respect to a reference.  

32. (Previously Presented) The method of Claim 31, wherein the transforming of the one or more foreground object images further comprises a rotation operation associated with a motion with respect to a reference.
13. The system of Claim 11, wherein the transforming of the foreground object images is performed based on an inverse of motion of the camera between the relative positions of the camera for the plurality of image frames with respect to the current position of the camera for the current frame.  

34. (Previously Presented) The method of Claim 32, wherein the transforming of the one or more foreground object images is performed based on an inverse of motion of the camera between the one or more relative positions of the camera for the one or more image frames with respect to the current position of the camera for the current frame.
14. The system of Claim 11, wherein the transforming of the foreground object images further comprises translating of the foreground object images based on a change in a pointing orientation of the camera.

36. (Previously Presented) The method of Claim 31, wherein the transforming of one or more foreground object images further comprises translating the one or more foreground object images based on a change in a pointing orientation of the camera.
15. The system of Claim 11, further comprising generating a set of candidate foreground object images based at least on the foreground-background segmentation, the generating of the foreground object images comprising selecting the foreground object images from the set of candidate foreground object images; wherein the selecting of individual ones of the foreground object images occurs at least once every prescribed range of frames.  

41. (Previously Presented) The method of Claim 31, further comprising generating a set of candidate foreground object images based at least on the performing of the foreground-background segmentation, the generating of the one or -6-Adsumilli, et al. - 16/833,185 Attorney Docket No.: 46DG-026207 more foreground object images comprising selecting the one or more foreground object images from the set; wherein the selecting of individual ones of the one or more foreground object images occurs at least once every prescribed range of frames.
16. The system of claim 11, wherein the transforming of the foreground object images further comprises changing lateral positions of the foreground object images within the current frame based on relative lateral positions of the camera for the plurality of image frames with respect to a current lateral position of the camera for the current frame.  

50. (Previously Presented) The method of claim 31, wherein the transforming of the one or more foreground object images includes changing a lateral position of the one or more foreground object images within the current frame based on a relative lateral position of the camera for the one or more image frames with respect to a current lateral position of the camera for the current frame.
17. The system of claim 11, wherein the transforming of the foreground object images further comprises changing vertical positions of the foreground object images within the current frame based on relative vertical positions of the camera for the plurality of image frames with respect to a current vertical position of the camera for the current frame.  

51. (Previously Presented) The method of claim 31, wherein the transforming of the one or more foreground object images includes changing a vertical position of the one or more foreground object images within the current frame based on a relative -9-Adsumilli, et al. - 16/833,185 Attorney Docket No.: 46DG-026207 vertical position of the camera for the one or more image frames with respect to a current vertical position of the camera for the current frame.
18. The system of claim 11, wherein the transforming of the foreground object images further comprises changing sizes of the foreground object images within the current frame based on a relative forward-backward position of the camera for the plurality of image frames with respect to a current forward-background position of the camera for the current frame.  

52. (Previously Presented) The method of claim 31, wherein the transforming of the one or more foreground object images includes changing a size of the one or more foreground object images within the current frame based on a relative forward-backward position of the camera for the one or more image frames with respect to a current forward-background position of the camera for the current frame.
19. The system of claim 11, wherein the partial transparency is applied to a given foreground object image based on an overlap of the given foreground object image with one or more foreground object images within the current frame such that the partial transparency is applied to a first foreground object image based on the first foreground object image overlapping with a second foreground object image within the current frame and the partial transparency is not applied to a third foreground object image based on the third foreground object image overlapping not overlapping with any foreground object image within the current frame.  

53. (Previously Presented) The method of claim 31, wherein the partial transparency is applied to a given foreground object image based on an overlap of the given foreground object image with one or more foreground object images within the current frame such that the partial transparency is applied to a first foreground object image based on the first foreground object image overlapping with a second foreground object image within the current frame and the partial transparency is not applied to a third foreground object image based on the third foreground object image overlapping not overlapping with any foreground object image within the current frame.
20. The system of claim 11, wherein the partial transparency is applied to a given foreground object image based on the given foreground object image taking up more than a threshold amount of the current frame such that the partial transparency is applied to a first foreground object based on the first foreground object taking up more than the threshold amount of the current frame and the partial transparency is not applied to a second foreground object based on the second foreground object not taking up more than the threshold amount of the current frame.

54. (Previously Presented) The method of claim 31, wherein the partial transparency is applied to a given foreground object image based on the given foreground object image taking up more than a threshold amount of the current frame such that the partial transparency is applied to a first foreground object based on the first foreground object taking up more than the threshold amount of the current frame - 10 -Adsumilli, et al. - 16/833,185 Attorney Docket No.: 46DG-026207 and the partial transparency is not applied to a second foreground object based on the second foreground object not taking up more than the threshold amount of the current frame.



Claims 1-5, 8 -15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, and 10 of U.S. Patent No. 10,609,307 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed by the copening claims. Examiner notes some of the instant claims are directed to a system whereas such is not disclosed in the copening application. However, it is known for apparatuses and methods to be incorporated into systems so that operation objectives of the system can be achieved. Therefore, systems, methods, and apparatuses are obvious variants of each other. One of ordinary skill in the art would achieve system outcomes using methods and apparatuses and visa versa.

Instant claims
Patent 
1 and 11. A method/system for generating a composite image of an object from a plurality of image frames obtained via a camera experiencing motion, the method comprising: 










generating foreground object images of the object from the plurality of image frames based on a foreground-background segmentation; 




































obtaining motion information of the camera for the plurality of image frames; determining relative positions of the camera for the plurality of image frames with respect to a current position of the camera for a current frame based on the motion information of the camera; 


generating transformed foreground object images by transforming the foreground object images based on the relative positions of the camera for the plurality of image frames with respect to the current position of the camera for the current frame, wherein the transforming of the foreground object images comprises applying a partial transparency to at least one of the foreground object images; 

and generating the composite output image based an overlay of the transformed foreground object images onto the current frame.



wherein the transforming of the foreground object images comprises applying a partial transparency to at least one of the foreground object images; 
Examiner notes it’s a design choice to include an overlap threshold parameter and associate this parameter to the application of foreground transparency. This would yield aesthetically appealing display.  
Claims 1 and 10
1. (Currently amended) A method for generating a composite output image from 5an input video having a sequence of frames, the method comprising: initializing a predictive model based at least on a plurality of training images; receiving a sequence of image frames depicting a foreground object, the sequence of image frames captured by a camera experiencing motion; for selected frames comprising a first quantity of frames in the sequence of image 10frames, (i) performing by a processing device, foreground/background segmentations to extract, based at least on the predictive model, a set of respective candidate foreground object images each comprising a representation of the foreground object with background pixels subtracted, 

the performing of the foreground/background segmentations comprising, based at least on an image criterion associated with each of the respective candidate foreground object images, 15selecting a foreground object image from the set of respective candidate foreground object images, and (ii) storing the selected foreground object image to a foreground object list, the foreground object list comprising a plurality of foreground object images selected from respective sets of candidate foreground object images, the selecting of the foreground object image occurring at least once for every second quantity of frames, the second quantity of frames 20being greater than the first quantity of frames; 

determining, for each of the selected foreground object images in the foreground object list, a respective motion between (i) a position of the camera at which a selected frame corresponding to a respective selected foreground object image was captured and (ii) a position of the camera capturing a current frame of the respective selected foreground object image;  
25transforming the representation of foreground objects in the selected foreground object images based on the respective motion to generate transformed foreground object images; 








and overlaying the transformed foreground object images onto the current frame to generate a composite output image.



10. (Original) The method of claim 1, further comprising:  15detecting an overlaid foreground object image exceeding an overlap threshold of at least one other overlaid foreground object image; and applying a partial transparency to the detected overlaid foreground object image exceeding the overlap threshold.
2 and 12. The method/system of Claim 1/11, wherein the transforming of the foreground object images further comprises a rotation operation associated with a motion with respect to a reference.  


4. The method of claim 1, wherein the transforming of the representation comprises: translating a location of the representation of the foreground object in the selected foreground object image based on a component of the motion, the component of the motion representing a change in rotational position of the camera about a reference point between capturing the selected frame and capturing the current frame.
3 and 13. The method/system of Claim 1/11, wherein the transforming of the foreground object images is performed based on an inverse of motion of the camera between the relative positions of the camera for the plurality of image frames with respect to the current position of the camera for the current frame.  
3. The method of claim 2, wherein the transforming of the representation further comprises translating the location according to a motion equal and opposite to the component of the motion representing the change in planar position of the camera between capturing the selected frame and capturing the current frame.
4 and 14. The method/system of Claim 1/11, wherein the transforming of the foreground object images further comprises translating of the foreground object images based on a change in a pointing orientation of the camera.  
9. The method of claim 8, wherein the transforming of the representation further comprises: applying a lens distortion effect to the representation of the foreground object based on the component of the motion representing the change in pointing orientation of the camera between the current frame and the selected frame.
5 and 15. The method/system of Claim 1/11, further comprising 













generating a set of candidate foreground object images based at least on the foreground-background segmentation, the generating of the foreground object images comprising selecting the foreground object images from the set of candidate foreground object images; wherein the selecting of individual ones of the foreground object images occurs at least once every prescribed range of frames.  

1. A method for generating a composite output image from an input video having a sequence of frames, the method comprising: initializing a predictive model based at least on a plurality of training images; receiving a sequence of image frames depicting a foreground object, the sequence of image frames captured by a camera experiencing motion; for selected frames comprising a first quantity of frames in the sequence of image frames, (i) performing by a processing device, foreground/background segmentations to extract, based at least on the predictive model, a set of respective candidate foreground object images each comprising a representation of the foreground object with background pixels subtracted, the performing of the foreground/background segmentations comprising, based at least on an image criterion associated with each of the respective candidate foreground object images, selecting a foreground object image from the set of respective candidate foreground object images, and (ii) storing the selected foreground object image to a foreground object list, the foreground object list comprising a plurality of foreground object images selected from respective sets of candidate foreground object images, the selecting of the foreground object image occurring at least once for every second quantity of frames, the second quantity of frames being greater than the first quantity of frames; determining, for each of the selected foreground object images in the foreground object list, a respective motion between (i) a position of the camera at which a selected frame corresponding to a respective selected foreground object image was captured and (ii) a position of the camera capturing a current frame of the respective selected foreground object image; transforming the representation of foreground objects in the selected foreground object images based on the respective motion to generate transformed foreground object images; and overlaying the transformed foreground object images onto the current frame to generate a composite output image.
8 and 18. The method/system of claim 1/11, wherein the transforming of the foreground object images further comprises changing sizes of the foreground object images within the current frame based on a relative forward-backward position of the camera for the plurality of image frames with respect to a current forward-background position of the camera for the current frame.
7. The method of claim 6, wherein the transforming of the representation further comprises: enlarging the representation of the foreground object in the selected foreground object image in response to the camera being closer to a position of the foreground object when the selected frame was captured; and reducing in size the representation of the foreground object in the selected foreground object image in response to the camera being further from the position of the foreground object when the selected frame was captured.
9 and 19. The method/system of claim 1/11, wherein the partial transparency is applied to a given foreground object image based on an overlap of the given foreground object image with one or more foreground object images within the current frame such that the partial transparency is applied to a first foreground object image based on the first foreground object image overlapping with a second foreground object image within the current frame and the partial transparency is not applied to a third foreground object image based on the third foreground object image overlapping not overlapping with any foreground object image within the current frame.  
10. The method of claim 1, further comprising: detecting an overlaid foreground object image exceeding an overlap threshold of at least one other overlaid foreground object image; and applying a partial transparency to the detected overlaid foreground object image exceeding the overlap threshold.
10 and 20. The method/system of claim 1/11, wherein the partial transparency is applied to a given foreground object image based on the given foreground object image taking up more than a threshold amount of the current frame such that the partial transparency is applied to a first foreground object based on the first foreground object taking up more than the threshold amount of the current frame and the partial transparency is not applied to a second foreground object based on the second foreground object not taking up more than the threshold amount of the current frame.  

10. The method of claim 1, further comprising: detecting an overlaid foreground object image exceeding an overlap threshold of at least one other overlaid foreground object image; and applying a partial transparency to the detected overlaid foreground object image exceeding the overlap threshold.





Claim Objections
Claim 9 is objected to because of the following informalities:  

9. The method of claim 1, wherein the partial transparency is applied to a given foreground object image based on an overlap of the given foreground object image with one or more foreground object images within the current frame such that the partial transparency is applied to a first foreground object image based on the first foreground object image overlapping with a second foreground object image within the current frame and the partial transparency is not applied to a third foreground object image based on the third foreground object image overlapping not overlapping with any foreground object image within the current frame.  Appropriate correction is required.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422